TDCJ Offender Details                                                                           Page 1 of2

                                                                                      <g31 to :t- '3 ~ o I
    TEXAS 01;PARTME,NT QF CRIMINAL. JUSTICE._               [EiiitttliiMM4     B      New Offender Search




 Offender Information ·oetails
   Return to Search list



 SID Number:                                  06870011
 TDCJ Number:                                 01449158
 Name:                                        PERALES,JULIS EDWARD

 Race:                                        B

 Gender:                                      M

 DOB:                                         1988-01-27
 Maximum Sentence Date:                       LIFE WITHOUT PAROLE

 Gurrent Facility:                            ALFRED HUGHES

 Projected Release Date:                      LIFE WITHOUT PAROLE

 Parole Eligibility Date:                     LIFE WITHOUT PAROLE

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                  Offender is not scheduled for release at this time.

 Scheduled Release Type:                  Will be determined when release date is scheduled.

 Scheduled Release Location:              Will be determined when release date is scheduled.




 Offense H"IS t ory:
    Offense                      Sentence                  Case    Sentence (YY -MM-
                       Offense                    County
     Date                          Date                     No.          DD)
                       CAPITAL
    2005-12-20                   2007-07-19   . TARRANT 10054650         5555-55-55
                       MURDER




http://offender.tdcj.texas.gov/OffenderSearchloffenderDetail.action?sid=06870011                  8/3/2015